                                                                  Fulton County Superior Court
                                                                              ***EFILED***MH
                                                                       Date: 3/4/2021 2:14 PM
                                                                    Cathelene Robinson, Clerk




                        [Notice of Removal, Exhibit A, Page 50]
Copy from re:SearchGA
                        [Notice of Removal, Exhibit A, Page 51]
Copy from re:SearchGA
                        [Notice of Removal, Exhibit A, Page 52]
Copy from re:SearchGA
                        [Notice of Removal, Exhibit A, Page 53]
Copy from re:SearchGA
                        [Notice of Removal, Exhibit A, Page 54]
Copy from re:SearchGA
                        [Notice of Removal, Exhibit A, Page 55]
Copy from re:SearchGA
                        [Notice of Removal, Exhibit A, Page 56]
Copy from re:SearchGA
                        [Notice of Removal, Exhibit A, Page 57]
Copy from re:SearchGA
                        [Notice of Removal, Exhibit A, Page 58]
Copy from re:SearchGA
                        [Notice of Removal, Exhibit A, Page 59]
Copy from re:SearchGA
                        [Notice of Removal, Exhibit A, Page 60]
Copy from re:SearchGA
                        [Notice of Removal, Exhibit A, Page 61]
Copy from re:SearchGA
                        [Notice of Removal, Exhibit A, Page 62]
Copy from re:SearchGA
                        [Notice of Removal, Exhibit A, Page 63]
Copy from re:SearchGA
                        [Notice of Removal, Exhibit A, Page 64]
Copy from re:SearchGA
                        [Notice of Removal, Exhibit A, Page 65]
Copy from re:SearchGA
                        [Notice of Removal, Exhibit A, Page 66]
Copy from re:SearchGA
                        [Notice of Removal, Exhibit A, Page 67]
Copy from re:SearchGA
                        [Notice of Removal, Exhibit A, Page 68]
Copy from re:SearchGA
                                                                  Fulton County Superior Court
                                                                               ***EFILED***JT
                                                                     Date: 3/15/2021 10:39 AM
                                                                    Cathelene Robinson, Clerk




                        [Notice of Removal, Exhibit A, Page 69]
Copy from re:SearchGA
                                                                  Fulton County Superior Court
                                                                       ***EFILED***DG
                                                                         Date: 3/16/2021 9:11 AM
                                                                    Cathelene Robinson, Clerk




                        [Notice of Removal, Exhibit A, Page 70]
Copy from re:SearchGA
